18-01842-scc         Doc 21   Filed 08/22/19 Entered 08/22/19 23:03:49        Main Document
                                           Pg 1 of 2



Amjad M. Khan
amjad@bnsklaw.com
Erika L. Shapiro
erika@bnsklaw.com
Rowennakete P. Barnes
kete@bnsklaw.com
BROWN NERI SMITH & KHAN, LLP
11601 Wilshire Blvd., Ste. 2080
Los Angeles, CA 90025
T: (310) 593-9890
F: (310) 593-9980

Attorneys for Defendants
PMAC Lending Services, Inc. and
Reliant mortgage company, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re

 LEHMAN BROTHERS HOLDINGS, INC.,                    Chapter 11
 et al.,
               Debtors.                             Case No. 08-13555 (SCC)


 LEHMAN BROTHERS HOLDINGS, INC.,                    Adv. Proc. No. 18-001842-SCC

                         Plaintiff,
         -against-                                  NOTICE OF DEFENDANTS PMAC
                                                    LENDING SERVICES, INC.’S, AND
 PMAC LENDING SERVICES, INC.,                       RELIANT MORTGAGE COMPANY,
 individually and as successor by merger to         LLC’S MOTION TO DISMISS LBHI’S
 PMC Bancorp, f/k/a Professional Mortgage           COMPLAINTS
 Corp., and as successor by merger to Reliant
 Mortgage Company, LLC, and PMC
 BANCORP, f/k/a Professional Mortgage
 Corp., individually, and RELIANT
 MORTGAGE COMPANY, LLC,
 individually,

                         Defendants.




                                                1
18-01842-scc      Doc 21     Filed 08/22/19 Entered 08/22/19 23:03:49           Main Document
                                          Pg 2 of 2



       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, referenced

exhibits, and all prior proceedings had herein, Defendants PMAC Lending Services, Inc. and

Reliant Mortgage Company, LLC, (collectively, “Defendants”) will move this Court at United

States Bankruptcy Court for the Southern District of New York, One Bowling Green, Courtroom

623 (SCC), New York, New York 10004, before the Honorable Shelley C. Chapman, United States

Bankruptcy Judge, on the 3rd day of October, 2019 at 9:30 a.m., or as soon after as counsel can be

heard for an Order: pursuant to Federal Rule of Civil Procedure 12(b)(6) dismissing Plaintiff’s

claims against Defendants and granting such further and other relief as the Court may deem proper.

(See Amended Case Management Order ¶ II.I., ECF No. 825).

       PLEASE TAKE FURTHER NOTICE that, pursuant to and in accordance with

Paragraph 3 of the Stipulation and Order Setting Motion to Dismiss Briefing Schedule and Hearing

Date, of the Amended Case Management Order dated March 13, 2019 (Adversary Proceeding ECF

No. 20), Plaintiff’s brief in opposition to Defendants’ Motion shall be filed and served no later

than September 19, 2019 and Defendants’ reply brief shall be served no later than October 3, 2019.

Dated: August 22, 2019
       New York, New York                           Respectfully submitted,


                                                    By: /s/ Erika L. Shapiro

                                                    BROWN NERI SMITH & KHAN, LLP
                                                    11601 Wilshire Blvd., Ste. 2080
                                                    Los Angeles, CA 90025
                                                    T: (310) 593-9890
                                                    erika@bnsklaw.com

                                                    Attorneys for Defendants,
                                                    PMAC Lending Services, Inc. and Reliant
                                                    Mortgage Company, LLC




                                                2
